794 P.2d 1258 (1990)
102 Or.App. 559
In the matter of John Woolridge, Alleged to Be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
John WOOLRIDGE, Appellant.
89-03-95685; CA A60515.
Court of Appeals of Oregon.
Motion for Reconsideration May 18, 1990.
Decided July 25, 1990.
Dave Frohnmayer, Atty. Gen., Virginia L. Linder, Sol. Gen., and Keith W. Wingfield, Asst. Atty. Gen., Salem, for motion.
Before GRABER, P.J. Pro Tem., and RIGGS and EDMONDS, JJ.
On Respondent's Motion for Reconsideration May 18, 1990.
RIGGS, Judge.
We allow the state's motion for reconsideration of our opinion, 101 Or. App. 390, 790 P.2d 1192 (1990), to correct a misquotation from State v. Allmendinger, 36 Or. App. 381, 383, 584 P.2d 773 (1978) that appears at 101 Or. App. 390, 395, 790 P.2d 1192. What we intended to say is that mere threats of violence or verbal hostility may not be sufficient, standing alone, to show mental illness. We delete the sentence that followed the quotation in our former opinion.
Reconsideration allowed; former opinion modified and adhered to as modified.